Citation Nr: 0820936	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  05-20 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

S. Armstrong, Legal Intern




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1967 to September 1969.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a May 2004 
rating decision of the San Diego, California Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran did 
not request a hearing before the Board on his January 2005 VA 
Form 9; nevertheless, in June 2005 he withdraw a Travel Board 
hearing request. His claims file is now in the jurisdiction 
of the Los Angeles, California VA RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if any action is required on his part.

REMAND

The veteran's claim of service connection for PTSD has been 
denied essentially on the basis that he did not serve in 
combat and there was no credible corroborating evidence of a 
stressor event in service.  Service personnel records reflect 
that he served from November 1967 to September 1969 as a 
light vehicle driver with the 592nd Transport Company (Co.).  
The various stressor events in service he has reported (and 
reported on his behalf) by and large lack the level of 
specificity necessary to seek verification (or are events 
incapable of verification, e.g., deaths of civilians).  
However, he does describe (with sufficient specificity to 
seek corroboration) one stressor event that is of a 
verifiable nature.  Specifically, he describes a delay in 
landing (being required to circle in the air for an hour) of 
his flight into Vietnam on November 15, 1968 because the Cam 
Ranh Bay airbase was under rocket attack.  He reports that 
upon landing they were taken to a bunker, where they had to 
remain for an hour.  Given the specificity regarding the 
date, there is sufficient information to request verification 
of the incident by the U. S. Army and Joint Services Records 
Research Center (JSRRC).  And, if such event was verified, an 
examination would be necessary to determine whether the 
veteran has PTSD based on the event.  

Accordingly, the case is REMANDED for the following:

1.  The RO should request from JSRRC 
verification of the veteran's one claimed 
stressor event in service for which he 
provides sufficient information to seek 
verification, i.e., that on November 15, 
1968, while flying into Cam Rahn Bay his 
plane was delayed, having to circle, 
because the Cam Rahn Bay airbase was being 
rocketed.  

2.  If (and only if) the November 15, 1968 
stressor event is verified, the RO should 
arrange for the veteran to be examined by 
a psychiatrist to determine whether he has 
PTSD based on such stressor.  His claims 
file must be reviewed by the examiner in 
conjunction with the examination.  Upon 
review of the claims file and examination 
of the veteran the examiner should opine 
whether or not the veteran has PTSD based 
on the verified stressor event in service 
in accordance with DSM-IV. The examiner 
should explain the rationale for the 
opinion given.  If PTSD is not diagnosed, 
the examiner should explain why the 
veteran does not meet the criteria for 
such diagnosis. 

3.  The RO should then re-adjudicate the 
claim. If it remains denied, the RO should 
issue an appropriate Supplemental 
Statement of the Case and afford the 
veteran and his representative the 
opportunity to respond. The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999). This claim must be afforded 
expeditious treatment. The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is 
appealable to the United States Court of Appeals for Veterans 
Claims. This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the merits 
of your appeal. 38 C.F.R. § 20.1100(b) (2007).

